DETAILED ACTION
In Applicant’s Response filed 8/30/21, Applicant amended claims 1 and 16. Claim 9 has been cancelled. Claims 1-8 and 10-19 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonas Jarvholm (attorney of record) on 12/1/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A medical dressing comprising:  
a substrate;  
a silicone based adhesive layer provided as a coating on a first surface of the substrate, the adhesive layer having a skin-facing surface that faces away from the first surface of the substrate and being configured to facilitate application of the medical dressing to a dermal surface and secure the substrate of the medical 25 dressing to a desired position such that the substrate adheres to and covers a wound during use; 
 a first antimicrobial chemical  compound that is substantially homogeneously distributed within the substrate, wherein the first antimicrobial chemical compound is present in a first concentration by area of said medical dressing; and   
a second antimicrobial chemical compound comprising  a plurality of particles consisting of  only a silver  compound, wherein the plurality of particles are distributed on at least a portion of the skin-facing surface of the adhesive layer such that a first portion of each particle penetrates into the adhesive layer and a second portion of each particle protrudes  out from said skin-facing surface of the adhesive layer and is configured to be in direct contact with the wound and/or dermal surface surrounding the wound during use, wherein said second antimicrobial chemical compound is present in a second concentration by area of said medical dressing which is different from the first concentration, wherein the second concentration is  a concentration from about 1 to 100 µg/cm2.

CANCEL claims 2-3

In claim 4, line 1: “claim 2” has been changed to --claim 1--.

CANCEL claims 5-6 and 8

10. The medical dressing according to claim 1, wherein said first antimicrobial chemical compound  is selected from the group consisting of a silver compound, a biguanide salt, iodine, salicylic acid or any salt thereof, acetylsalicylic acid or any salt thereof, a quarter ammonium salt, povidone-iodine, lactoferrin, xylitol, an antimicrobial peptide, borneol, bismuth subgallate, an antifungal pharmaceutical, and an antibiotic.

CANCEL claims 11, 15 and 16

Allowable Subject Matter
Claims 1, 4, 7, 10, 12-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a dressing comprising a substrate which includes a first antimicrobial chemical compound and a silicone based adhesive layer on a first surface of the substrate; a second antimicrobial chemical compound comprising a plurality of particles consisting of only a silver compound, wherein the plurality of particles are distributed on at least a portion of the skin-facing surface of the adhesive layer such that a first portion of each particle penetrates into the adhesive layer and a second portion of each particle protrudes out from said skin-facing surface of the adhesive layer; wherein the first antimicrobial chemical compound is present in a first concentration by area of the medical dressing and the second antimicrobial chemical compound is present in a second concentration by area of said medical dressing which is different from the first concentration and wherein the second concentration is a concentration from about 1 to 100 µg/cm2, in combination with the other elements in the claims.
The closest prior art of record is Scanlon et al (US 2007/0207186) which discloses:
A medical dressing (material is “useful in any medical applications or treatments such as…wound dressings” - para [0161]; see fig 23) comprising:  
a substrate (expanded material 12);  
a silicone based adhesive layer (covering 56 is “at least partially manufactured of…adhesives…silicone…or combinations thereof” - para [0180]) provided as a coating on a first surface of the substrate (shown in fig 23), the adhesive layer (56) having a skin-facing surface that faces away from the first surface of the substrate (surface of covering 56 located opposite to material 12 in fig 23; interpreted as being the skin-facing surface of the device when the device is attached to the skin during use as a wound dressing as provided in para [0161]);
a first antimicrobial chemical compound (nanoarticles 62; “can be any materials … partially or fully comprised of…antimicrobials…” – para [0217]) that is substantially homogeneously distributed within the substrate (random or uniform distribution of articles 62 in material 12 - para [0197, 0202, 0214]), wherein the first antimicrobial chemical compound (62) is present in a first concentration by area of said medical dressing (distributed in concentration of 0-98% - para [0214]); and

However, although Scanlon discloses that the additives 60 “can be any materials…partially or fully comprised of…antimicrobials…particles…silver…or combinations thereof” (para [0217]) there is no disclosure of a specific combination where the particles are consisting of only a silver compound. Additionally, although in Scanlon the additives 60 are shown being distributed on at least a portion of the skin-facing surface of the adhesive layer with some of the additives 60 protruding out from the surface (figure 23), there is no disclosure that a first portion of each particle penetrates into the adhesive layer and a second portion of each particle protrudes out from said skin-facing surface of the adhesive layer because as shown in figure 23, some of the particles protrude from the surface and some are completely encapsulated within covering 56 and therefore do not have a first portion that protrudes from the adhesive. Furthermore, Scanlon discloses that the concentration of the additives/articles 60/62 in covering 56 can vary from one layer of the covering 56 to another layer of the covering 56 (para [0187], but there is no disclosure of varying the concentrations between the covering different from the concentration in material 12 or, more specifically, providing a covering 56 that has  a concentration from about 1 to 100 µg/cm2. Thus, for at least these reasons, Scanlon fails to disclose the subject matter of claim 1.
Claims 4, 7, 10, 12-14 and 17-19 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786